Citation Nr: 0522424	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
July 1992.  According to his DD Form 214, he also had 
approximately seven months of additional active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This matter was before the Board in June 
2004 when it was remanded for additional development.

In October 2003, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Atlanta RO.  A transcript 
of this hearing is of record.

In the June 2004 remand, the Board noted that the veteran had 
raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
post-traumatic stress disorder in a November 1999 statement.  
This matter is once again referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the June 2004 remand, the Board directed that the veteran 
be afforded a VA examination to determine the nature and 
severity of his service-connected chronic bronchitis.  In 
accordance with the applicable rating criteria, pulmonary 
function studies were to be performed, to include findings of 
the ratio of Forced Expiratory Volume in one second (FEV-1) 
to Forced Vital Capacity (FVC), Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)), and the maximum oxygen consumption.

Pursuant to the Board's remand, the veteran underwent a VA 
examination, to include pulmonary function testing, in 
September 2004; however, the examiner did not provide all of 
the required information.  Specifically, while the examiner 
reported FEV-1 and FEV, the examiner did not report FEV-
1/FVC, DLCO(SB), or maximum oxygen consumption.  An 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

Moreover, the June 2004 Board remand directed the RO to 
obtain the results of the February 1996 VA pulmonary function 
tests performed in connection with the veteran's February 
1996 VA examination at the Dublin, Georgia VA Medical Center.  
Although the veteran was requested to provide a copy of this 
record, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  On remand, the RO must follow the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities to 
obtain the February 1996 VA pulmonary function tests.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO' s failure to follow 
the directives in the June 2004 remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the claim 
for an increased rating for chronic 
bronchitis.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  

In any event, the RO should obtain the 
results of the February 1996 VA pulmonary 
function tests performed in connection 
with the veteran's February 1996 VA 
examination at the Dublin, Georgia VA 
Medical Center.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for the 
veteran to undergo a VA pulmonary 
examination to determine the extent and 
severity of the veteran's chronic 
bronchitis.  The veteran's claims file, 
including a copy of this remand, should 
be made available to the examiner for 
review.

All indicated studies, including 
pulmonary function testing, should be 
performed and all findings should be 
reported in detail.  The examiner must 
specifically report the following 
findings: FEV-1, FEV-1/ FVC, DLCO(SB), 
and the maximum oxygen consumption.  The 
rationale for all opinions expressed 
should be provided. 

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for chronic 
bronchitis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity for 
response thereto.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



